DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Applications 62/900,197 filed on September 13th, 2019 and 62/885,721 filed on August 12th, 2019).

	The Examiner for Search and Consideration purposes affords the August 12th, 2019 priority date to the pending application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11th, 2020 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “600” in Figure 6 [in view of Paragraphs 51 – 55].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “727” in Figure 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “904E” has been used to designate both “CPU” and “MEMORY” [Figure 9].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
a) In Paragraph 50, there are missing colons after all parameters after the “ROI_height” parameter.
b) In Paragraph 55 line 4, the phrase “610. , The” should read as --610.  The-- (comma removed) for clarity.
c) In Paragraph 74 line 2, the acronym “RAN” is not defined on first use and additionally the phrase “with an or RAN” is unclear as to what “an” refers to and must be corrected for clarity.
d) In Paragraph 129 lines 2 – 3 and throughout, the reference characters associated with “906” should use capital letters for the sub-reference characters instead of lower case letters (e.g. “906a” should read as --906A--) for clarity and consistency with the Drawings.
e) In Paragraph 147 line 1, the acronym / abbreviation “app” is not defined on first use for clarity.
Appropriate correction is required.

The use of the terms in Specification Paragraphs 76 (e.g. “Wi-Fi”), 101, 105, 110, 122 – 123, and 146 which are trade names or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide the citation and a copy of any publication or presentation which describe the disclosed subject matter disclosed in the Specification:
ISO/IEC DIS 23009-1, "Information Technology- Dynamic Adaptive Streaming Over HTTP (DASH) - Part 1: Media Presentation Description and Segment Formats" [Specification Paragraph 42].
The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. § 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.
This requirement is an attachment of the enclosed Office action. A complete response to the enclosed Office action must include a complete response to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action, which is 3 months.

Claim Interpretation  Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “processing circuitry” in claim 19.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 7, 14 – 19, and 22 are objected to because of the following informalities:
Regarding claim 16, Claim 16 depends from claim 15 while similarly drafted claim 7 depends from the corresponding independent claim 1 and not claim 5 (claim 15 is similar to claim 5).  Thus, it is unclear if claim 16 improperly depends from claim 15 or not or if claim 7 improperly depends from claim 1.
For purposes of Examination, claim 7 is the method performing the steps performed by the apparatus of claim 16.

Regarding claim 14, the claimed “provide” appears to have indefinite metes and bounds as the terms is vague as to what meaningful step if any is performed (e.g. there is no indexing / selection / transmission / rendering).
Regarding claims 15 – 18, the dependent claims do not cure the deficiency of independent claim 14 from which they depend and thus are similarly Objected.

Regarding claim 19, the claim appears vague and Indefinite as the claim does not end with a period.
Regarding claim 22, the claim has a period after the “retrieve” limitation thus raising vague and Indefinite issues regarding the scope of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 13 and 18 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The term “quality” in claims 10, 18, and 23 is a relative term which renders the claim indefinite. The term “quality ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “priority” in claims 10, 18 and 23 is a relative term which renders the claim indefinite. The term “priority ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Regarding claims 11 – 13 and 24 – 25, the dependent claim do not cure the deficiency claims 10 and 23 from which they respectively depend and thus are similarly Rejected.

Claim limitations:
“a […] (DASH) client to:” [Claim 19 line 4]; and
“a media content server to:” [Claim 14 line 2]
have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because Specification Paragraph 98 describes devices as having software / non-structural implementations in the list of embodiments given.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	Regarding claims 20 – 25, the dependent claims do not cure the deficiency of independent claim 19 from which they depend and thus are similarly Rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 6, the claim recites in the preamble part of the claim (not usually afforded patentable weight) “the first viewport is not included in the second set”, however claim 5 only has a “different” requirement and additionally the first limitation of claim 6 recites “determine that the first viewport is not included in the second set” thus claim 6 does not properly narrow claim 5 by asserting a result before the determination of the distinction between sets is made.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over He, et al. (US PG PUB 2021/0021806 A1 referred to as “He” throughout), and further in view of Lee, et al. (US PG PUB 2020/0014907 A1 referred to as “Lee” throughout).
	Regarding claim 1, see claim 19 which is the apparatus and claim 14 for citations of the non-transitory computer-readable medium performing the steps of the claimed program.
Regarding claim 3, see claim 20 and claim 19 last limitation (“render …”) and “point cloud” citations which are the apparatus claims performing the steps of the claimed program.
	Regarding claim 9, see claim 22 which is the apparatus performing the steps of the claimed program.
Regarding claim 10, see claim 23 which is the apparatus performing the steps of the claimed program.
	Regarding claim 11, see claim 24 which is the apparatus performing the steps of the claimed program.
Regarding claim 12, see claim 25 which is the apparatus performing the steps of the claimed program.

	Regarding claim 2, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
	wherein the first viewport is selected based on a preferred viewport indication received from a user [He Figures 9 – 11 and 14 – 16 (preferred location based on ROI) as well as Paragraphs 99, 115 – 120 (conditions / considerations to switch to a preferred viewport), 140 – 149 (including Table 7 with selection of the preferred / recommended viewport with syntax elements / signaling information) and 159 – 163; Lee Paragraphs 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view)].
	See claim 1 for the motivation to combine He and Lee.

	Regarding claim 4, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
render the point cloud content in one or more representations of the first adaptation set based on the first viewport [See claim 19 for citations of the “point cloud content” and additionally He Figures 1, 2, 4, and 7 as well as Paragraphs 86 – 87 (rendering viewports), 93 – 95 (rendering viewports of the media), and 102 – 110 (rendering media based on selected viewports / representations in the adaption set in the MPD), 125 – 128, and 135 – 147 (including Tables 5 – 7 in which the selected recommended viewport / selected viewport is rendered)];
determine a viewport switch from the first viewport to a second viewport of the recommended viewports [He Figures 9 – 11 and 14 – 16 (see the detection of changes to the viewport data / need to change the viewport of the user to update the viewport and the representation of the viewport to render) as well as Paragraphs 99 (updating viewport data based on user experience desired or movement or orientation / pose changes), 115 – 120 (switching / updating representation where the switching taught renders obvious the update feature claimed), 140 – 149 (Table 7 included where viewport switching occurs and information signaling the switch of recommended viewports), and 159 – 163 (switch / update viewport data for the user / player)];
request, based on the viewport switch, one or more representations of a second adaptation set, of the adaptation sets, that corresponds to the second viewport [See claim 19 for citations regarding the “adaptation set” and additionally He Figures 9 – 16 (updating to a preferred location based on ROI where the changes may be outside of a first viewport) as well as Paragraphs 99 – 106 (adaptation sets including viewport information), 120 – 128 (conditions / considerations to switch to a preferred viewport including Table 2 and when the new / second representation is outside the previous viewport a new viewport is needed), 140 – 150 (timed metadata track in the MPD to signal rendering / display of the selected viewport including consideration of switching events to switch viewports including representations within the viewport to combine with next section), 151 – 162 (case when a request / determination is made for a representation (e.g. discussion of Figures 12 – 14 where different representation sets are used rendering obvious selection from a finite number of elements) to combine with the switching of Paragraphs 140 – 150); Lee Paragraphs 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view)]; and
render the point cloud content in one or more representations of the second adaptation set based on the second viewport [See claim 19 for citations of the “point cloud content” and additionally He Figures 1 – 4, 7, 9 – 11, and 14 – 16 (in Figures 9 – 11 and 14 – 16 see the rendering / adjustments to a new viewport) as well as Paragraphs 86 – 87 (rendering viewports), 93 – 95 (rendering viewports of the media), and 102 – 110 (rendering media based on selected viewports / representations in the adaption set in the MPD), 125 – 128, 135 – 147 (including Tables 5 – 7 in which the selected recommended viewport / selected viewport is rendered), and 153 – 159 (rendering to a second / preferred viewport based on user orientation changes at least)].
	See claim 1 for the motivation to combine He and Lee.

	Regarding claim 5, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
wherein the plurality of recommended viewports includes a first set of recommended viewports [He Figures 9 – 11 and 14 – 16 as well as Paragraphs 106, 115 – 120 (fist viewport set within viewport set being rendered / used for display) and 153 – 162 (recommended viewport has the first set before a change / switch event)], and
wherein the instructions, when executed, further cause the UE to [See claim 19 for citations of the “UE”] receive an updated MPD for the point cloud content [See claim 19 for citations regarding the “point cloud content”] that includes viewport information for a second set of recommended viewports that is different than the first set [He Figures 9 – 16 (updating to a preferred location based on ROI where the changes may be outside of a first viewport to a second viewport) as well as Paragraphs 99 – 110 (rendering media based on selected viewports / representations in the adaption set in the MPD), 115 – 120 (conditions / considerations to switch to a preferred viewport), 140 – 150 (rendering / display of the selected viewport with signaling switching viewports and information in the MPD to update / change / switch viewports), 151 – 162 (case when a request / determination is made for a representation not in the current viewport set rendering obvious using a preferred viewport not in the current set (e.g. discussion of Figures 12 – 14 where different sets are used rendering obvious selection from a finite number of elements) to combine with the MPD contents of Paragraphs 140 – 150); Lee Paragraphs 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view)].
	See claim 1 for the motivation to combine He and Lee.

	Regarding claim 6, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
wherein the first viewport is not included in the second set of recommended viewports [He Figures 9 – 16 (updating to a preferred location based on ROI where the changes may be outside of a first viewport to a second viewport) as well as Paragraphs 99 – 110 (rendering media based on selected viewports / representations in the adaption set in the MPD), 115 – 120 (conditions / considerations to switch to a preferred viewport), 140 – 150 (rendering / display of the selected viewport with signaling switching viewports and information in the MPD to update / change / switch viewports), 151 – 162 (case when a request / determination is made for a representation not in the current viewport set rendering obvious using a preferred viewport not in the current set (e.g. discussion of Figures 12 – 14 where different sets are used rendering obvious selection from a finite number of elements) to combine with the MPD contents of Paragraphs 140 – 150); Lee Paragraphs 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view)], and wherein the instructions, when executed, further cause the UE to [See claim 19 for citations of the “UE”]:
determine that the first viewport is not included in the second set of recommended viewports [He Figures 9 – 12 and 14 – 16 (updating to a preferred location based on ROI where the changes may be outside of a first viewport) as well as Paragraphs 99 – 103, 115 – 120 (conditions / considerations to switch to a preferred viewport), 140 – 149 (Table 7 included), 151 – 155 (case when a request / determination is made for a representation not in the current viewport set rendering obvious using a preferred viewport not in the current set), and 156 – 164 (more examples of a second recommended viewport not included in the first viewport); Lee Paragraphs 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view)];
select a second viewport from the second set of recommended viewports based on the determination [He Figures 9 – 16 (updating to a preferred location based on ROI where the changes may be outside of a first viewport) as well as Paragraphs 99 – 103, 115 – 120 (conditions / considerations to switch to a preferred viewport), 140 – 150 (timed metadata track in the MPD to signal rendering / display of the selected viewport to combine with next section discussing switching viewports), 151 – 162 (case when a request / determination is made for a representation not in the current viewport set rendering obvious using a preferred viewport not in the current set (e.g. discussion of Figures 12 – 14 where different sets are used rendering obvious selection from a finite number of elements) to combine with the timed metadata of Paragraphs 140 – 150); Lee Paragraphs 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view)]; and
request one or more representations of a second adaptation set associated with the second viewport [See claim 19 for citations regarding the “adaptation set” and additionally He Figures 9 – 16 (updating to a preferred location based on ROI where the changes may be outside of a first viewport) as well as Paragraphs 99 – 103, 120 – 128 (conditions / considerations to switch to a preferred viewport including Table 2 and when the new / second representation is outside the previous viewport a new viewport is needed), 140 – 150 (timed metadata track in the MPD to signal rendering / display of the selected viewport to combine with next section discussing switching viewports), 151 – 162 (case when a request / determination is made for a representation not in the current viewport set rendering obvious using a preferred viewport not in the current set (e.g. discussion of Figures 12 – 14 where different representation sets are used rendering obvious selection from a finite number of elements) to combine with adaptation sets of Paragraphs 140 – 150); Lee Paragraphs 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view)].
	See claim 1 for the motivation to combine He and Lee.

	Regarding claim 7, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
determine that a user-selected viewport is not among the plurality of recommended viewports [He Figures 9 – 11 (see at least reference characters 956, 958, and 960) and 14 – 16 (see the detection of changes to the viewport data / need to change the viewport of the user to update the viewport and the representation of the viewport to render) as well as Paragraphs 99 – 103 and 106 (updating viewport data based on user experience desired or movement or orientation / pose changes rendering obvious the “user selected” feature claimed), 115 – 120 (switching / updating representation based on player / user requests), 140 – 149 (Table 7 included signaling switching viewports), 151 – 165 (switch / update viewport data for the user / player based on user selection / movement / orientation as the examples include switching viewports that are outside of the current viewport set (the currently rendered / recommended set))]; and
encode an indication of the user-selected viewport for transmission to a DASH content server [He Figures 8 – 12 and 14 – 16 (Figures 8 and 15 render obvious encoding information associated with the viewport to render) as well as Paragraphs 71 (DASH client / server), 84 – 89 (encoding teachings with indicators for viewport data and selections within the MPD for the DASH client), 99 – 104 (encoding viewport selections / indication claimed),115 – 123 (encoding information associated with switching / updating to a preferred viewport), 159 – 173 (encoding indications / index information for the viewport for the user to render including the use of DASH servers for processing (in at least Paragraph 171)); Lee Figures 4 – 6 and 11 – 12 as well as Paragraphs 10 – 13 (indication information to encode), 93 – 99 (processing at DASH client / servers / devices), 123 – 129 (encoding data including indications to transmit to a user to render), 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view), and 193 – 199 (encoding indications of viewport data for rendering using DASH client server)].
	See claim 1 for the motivation to combine He and Lee.

	Regarding claim 8, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
wherein the MPD further includes reference information for a timed metadata track associated with the point cloud content [See claim 19 for citations of the “point cloud content” (He and Lee citations) and additionally He Paragraphs 140 – 149 (including Table 7 as the metadata as the MPD contains timed metadata tracks with viewport information)], and wherein the instructions, when executed, are further to cause the UE to [See claim 19 for citations of the “UE”] retrieve the timed metadata track [See claim 19 “receive” and “select” limitations for citations and additionally He Paragraphs 140 – 149 (including Table 7 as the metadata with the viewport is timed rendering obvious the features claimed and the identifier signaling renders obvious the retrieving process)].
	See claim 1 for the motivation to combine He and Lee.

	Regarding claim 13, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
wherein the respective regions correspond to a bounding box, object, or patch [He Paragraphs 82, 86 – 89 (RWQR associated with adaptation sets), 101 – 102 and 153 – 159 (RWQR associated with viewports and used to determined switching / changing); Lee Figure 18 as well as Paragraphs 180 (tiles are an obvious variant of the claimed patch), 257 – 265 (Table 1 and Table 2 included for signaling quality ranking information), 266 – 277 (Tables 3 and 4 included with syntax elements / code showing the rankings), 293 – 303 (rankings associated with a box / obvious variant of the claimed “patch” and the boxes contain information on “objects (e.g. see additionally Paragraphs 68 and 353) is an obvious variant to one of ordinary skill in the art)].
	See claim 1 for the motivation to combine He and Lee.

	Regarding claim 14, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
one or more non-transitory computer-readable media (NTCRM) having instructions [He Figures 1 – 2 as well as Paragraph 200 (non-transitory CRM embodiments storing instructions); Lee Figures 14 – 17, 23, and 25 (subfigures included illustrating systems with processors / memory and servers)], stored thereon, that when executed cause a media content server to [He Figures 1 – 2 (see at least reference character 102) as well as Paragraphs 65 – 70 (server embodiments), and 199 – 200 (non-transitory CRM embodiments storing instructions); Lee Figures 14 – 17, 23, and 25 (subfigures included illustrating systems with processors / memory and servers such as at least reference characters 450 and 200a)]:
encode [He Figures 8 – 12 and 14 – 16 (Figures 8 and 15 render obvious encoding information associated with the viewport to render) as well as Paragraphs 71 (DASH client / server), 86 – 89 (encoding teachings with indicators for viewport data and selections within the MPD for the DASH client), 99 – 104 (encoding viewport selections / indication claimed),115 – 123 (encoding information associated with switching / updating to a preferred viewport), 159 – 173 (encoding indications / index information for the viewport for the user to render including the use of DASH servers for processing (in at least Paragraph 171)); Lee Figures 4 – 6 and 11 – 12 as well as Paragraphs 10 – 13 (indication information to encode), 123 – 129 (encoding data including indications to transmit to a user to render), and 193 – 199 (encoding indications of viewport data for rendering using DASH client server)], for transmission to a user equipment (UE) [See claim 19 for citations of “UE”], a media presentation description (MPD) for point cloud content in a dynamic adaptive streaming over hypertext transfer protocol (DASH) format [He Figures 1, 2, and 7 (subfigures included where Figure 2 illustrates the hierarchy of data in a MPD) as well as Paragraphs 66 – 71 (MPD has 360-degree viewing data / viewport information), and 142 – 149 (including Table 7 where the MPD contains viewport information);  Lee Figures 1, 4, and 5 (see the 3D point cloud data captured in Figure 1 and formatted into containers to use with DASH clients in Figures 4 – 5 with MPD parsers to obtain viewport / 360-dgree viewing data) as well as Paragraphs 43 – 46 (various ways to capture 360-degree video data including 3D data (e.g. point clouds)), 135 and 440 – 443 (devices process 3D point cloud data as part of 360 degree video data which relates to 3D models)], wherein the MPD includes viewport information for a plurality of recommended viewports and indicates individual adaptation sets of the point cloud content that are associated with the respective recommended viewports [See previous limitation for citations regarding “point cloud” and additionally He Figures 2 and 5 – 9 (subfigures included where viewports are in MPDs or within the MPD hierarchy) as well as Paragraphs 65 – 71 (adaptation sets including multiple representations of video data), 82, 104 – 110 (adaptation sets include viewport representations), 18, 139 – 149 (including Table 7 where a recommended viewport is selected from a plurality of viewports and signal the viewport information in the MPD in at least Paragraph 144); Lee Figures 1 and 4 – 5 as well as Paragraphs 106 – 109 (data in an adaptation set including individual adaptation sets and common elements to use rendering)];
receive, from the UE based on the MPD, a request for one or more representations of a first adaptation set of the adaptation sets that corresponds to the first viewport [See “encode” limitation for citations of encoding in He and Lee for transmission to a UE / device / renderer and additionally He Figures 1 – 2 (see at least reference character 122 for transmission / receiving rendering obvious transmitted data received) and 5 – 9 (subfigures included) as well as Paragraphs 44 – 49 (same device may receive as well as transmit information), 72 – 78 and 83 – 86 (viewport information selected in the OMAF within the MPD as well as selection of the current viewport), 89 – 93 (receiving viewport information for rendering / representations to combine with Table 7 and Paragraphs 139 – 149), 114, 139 – 149 (including Table 7 in which a viewport for rendering is selected from recommended viewports where the OMAF renders obvious the “select” feature of the claim)], and
provide point cloud content of the one or more representations to the UE based on the request [See above for “point cloud content” citations and additionally He Figures 1, 2, 4, and 7 as well as Paragraphs 86 – 87 (rendering viewports), 93 – 95 (rendering viewports of the media), and 102 – 110 (rendering media based on selected viewports / representations in the adaption set in the MPD), 125 – 128, and 135 – 147 (including Tables 5 – 7 in which the selected recommended viewport / selected viewport is rendered)].
	See claim 1 for the motivation to combine He and Lee.

	Regarding claim 15, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
wherein the plurality of recommended viewports includes a first set of recommended viewports [He Figures 9 – 11 and 14 – 16 as well as Paragraphs 106, 115 – 120 (fist viewport set within viewport set being rendered / used for display) and 153 – 162 (recommended viewport has the first set before a change / switch event)], and wherein the instructions, when executed, further cause the media content server to encode [See claim 14 for citations of the “media content server”], for transmission to the UE [See claim 19 for citations of the “UE”], an updated MPD for the point cloud content that includes viewport information for a second set of recommended viewports that is different than the first set [See claims 14 or 19 for citations of the “point cloud content” and additionally He Figures 9 – 16 (updating to a preferred location based on ROI where the changes may be outside of a first viewport to a second viewport) as well as Paragraphs 99 – 110 (rendering media based on selected viewports / representations in the adaption set in the MPD), 115 – 120 (conditions / considerations to switch to a preferred viewport), 140 – 150 (rendering / display of the selected viewport with signaling switching viewports and information in the MPD to update / change / switch viewports), 151 – 162 (case when a request / determination is made for a representation not in the current viewport set rendering obvious using a preferred viewport not in the current set (e.g. discussion of Figures 12 – 14 where different sets are used rendering obvious selection from a finite number of elements) to combine with the MPD contents of Paragraphs 140 – 150); Lee Paragraphs 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view)].
	See claim 1 for the motivation to combine He and Lee.

	Regarding claim 16, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
	receive, from the UE, an indication of a user-selected viewport that is not among the plurality of recommended viewports [See claim 14 for “receive” citations and additionally He Figures 9 – 11 (see at least reference characters 956, 958, and 960) and 14 – 16 (see the detection of changes to the viewport data / need to change the viewport of the user to update the viewport and the representation of the viewport to render) as well as Paragraphs 99 – 106 (updating viewport data based on user experience desired or movement or orientation / pose changes rendering obvious the “user selected” feature claimed), 115 – 120 (switching / updating representation based on player / user requests to combine with the syntax / indications in the Tables including Table 7), 140 – 149 (Table 7 included signaling switching viewports with indications to transmit / receive), 151 – 165 (switch / update viewport data for the user / player based on user selection / movement / orientation as the examples include switching viewports that are outside of the current viewport set (the currently rendered / recommended set))], wherein the updated MPD indicates one or more adaptation sets for the user-selected viewport [He Figures 8 – 12 and 14 – 16 (Figures 8 and 15 render obvious encoding information associated with the viewport to render) as well as Paragraphs 71 (DASH client / server), 84 – 89 (encoding teachings with indicators for viewport data and selections within the MPD for the DASH client), 99 – 104 (encoding viewport selections / indication claimed),115 – 123 (encoding information associated with switching / updating to a preferred viewport), 159 – 173 (encoding indications / index information for the viewport for the user to render including the use of DASH servers for processing (in at least Paragraph 171)); Lee Figures 4 – 6 and 11 – 12 as well as Paragraphs 10 – 13 (indication information to encode), 93 – 99 (processing at DASH client / servers / devices), 123 – 129 (encoding data including indications to transmit to a user to render), 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view), and 193 – 199 (encoding indications of viewport data for rendering using DASH client server)].
	See claim 1 for the motivation to combine He and Lee.

	Regarding claim 17, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
wherein the MPD further includes reference information for a timed metadata track associated with the point cloud content that contains viewport information [See claim 19 for citations of the “point cloud content” (He and Lee citations) and additionally He Paragraphs 140 – 149 (including Table 7 as the metadata as the MPD contains timed metadata tracks with viewport information)].
	See claim 1 for the motivation to combine He and Lee.

	Regarding claim 18, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
encode, for transmission to the UE, at least one of a quality ranking or a priority ranking associated with respective regions of the first adaptation set [See claim 19 for citations regarding the “adaptation set” and Claim 14 regarding “encode” and additionally He Paragraphs 82 – 89 (RWQR associated with adaptation sets and encoding the OMAF into a bitstream and encoding quality ranking information as well), 101 – 102 and 153 – 159 (RWQR associated with viewports and used to determined switching / changing); Lee Figure 18 as well as Paragraphs 257 – 265 (Table 1 and Table 2 included for signaling quality ranking information) and 266 – 277 (Tables 3 and 4 included with syntax elements / code showing the rankings included with the adaptation set)].
	See claim 1 for the motivation to combine He and Lee.

	Regarding claim 19, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
processor circuitry to determine viewport data associated with a user of the UE [He Figures 1A, 1B, and 2 – 3 (see at least reference characters 102a – 102d for the UE and 118 for the processor / processing circuitry and in Figure 2 the viewport representation are in the MPD / adaptation set / segment information) as well as Paragraphs 29 – 30 (referring to 102a – 102d as UEs with various embodiments / structures), 33 – 41 (technologies associated with the UEs), 40 – 43 (circuit structures associated with the processor in the UE), 72 – 78 (viewport data associated with a user), 83 – 86, 89, and 101 – 104 (user current viewport data determined / displayed)]; and
a dynamic adaptive streaming over hypertext transfer protocol (DASH) client to [He Figures 1 – 2 and 7 (subfigures included) as well as Paragraph 71 (DASH client) further elaborated in Lee Figure 4 (see “DASH client”) as well as Paragraphs 97 – 102 (DASH clients to perform the functions)]:
receive a media presentation description (MPD) for point cloud content in a DASH format [He Figures 1, 2, and 7 (subfigures included where Figure 2 illustrates the hierarchy of data in a MPD) as well as Paragraphs 66 – 71 (MPD has 360-degree viewing data / viewport information), and 142 – 149 (including Table 7 where the MPD contains viewport information);  Lee Figures 1, 4, and 5 (see the 3D point cloud data captured in Figure 1 and formatted into containers to use with DASH clients in Figures 4 – 5 with MPD parsers to obtain viewport / 360-dgree viewing data) as well as Paragraphs 43 – 46 (various ways to capture 360-degree video data including 3D data (e.g. point clouds)), 135 and 440 – 443 (devices process 3D point cloud data as part of 360 degree video data which relates to 3D models)],
wherein the MPD includes viewport information for a plurality of recommended viewports and indicates individual adaptation sets of the point cloud content that are associated with the respective recommended viewports [See previous limitation for citations regarding “point cloud” and additionally He Figures 2 and 5 – 9 (subfigures included where viewports are in MPDs or within the MPD hierarchy) as well as Paragraphs 65 – 71 (adaptation sets including multiple representations of video data), 82, 104 – 110 (adaptation sets include viewport representations), 18, 139 – 149 (including Table 7 where a recommended viewport is selected from a plurality of viewports and signal the viewport information in the MPD in at least Paragraph 144); Lee Figures 1 and 4 – 5 as well as Paragraphs 106 – 109 (data in an adaptation set including individual adaptation sets and common elements to use rendering)];
select a first viewport from the plurality of recommended viewports based on the viewport data [He Figures 2 and 5 – 9 (subfigures included) as well as Paragraphs 72 – 78 and 83 – 86 (viewport information selected in the OMAF within the MPD as well as selection of the current viewport), 139 – 149 (including Table 7 in which a viewport for rendering is selected from recommended viewports where the OMAF renders obvious the “select” feature of the claim)];
request one or more representations of a first adaptation set, of the adaptation sets, that corresponds to the first viewport [He Figures 2 and 5 – 9 (subfigures included where viewports are in MPDs or within the MPD hierarchy), 12 – 13 (requesting / adjusting representations to render selected viewports) as well as Paragraphs 65 – 71 (adaptation sets including multiple representations of video data), 82, 87 – 93 (associating viewports and representations), 104 – 110 (adaptation sets include viewport corresponding to representations), 120 – 128, 139 – 149 (including Table 7 where a recommended viewport is selected from a plurality of viewports and signal the viewport information in the MPD in at least Paragraph 144); Lee Figures 1 and 4 – 5 as well as Paragraphs 106 – 109 (representations of the viewport stored in adaptation sets rendering obvious the request feature claimed)]; and
render the one or more representations according to the first viewport [He Figures 1, 2, 4, and 7 as well as Paragraphs 86 – 87 (rendering viewports), 93 – 95 (rendering viewports of the media), and 102 – 110 (rendering media based on selected viewports / representations in the adaption set in the MPD), 125 – 128, and 135 – 147 (including Tables 5 – 7 in which the selected recommended viewport / selected viewport is rendered)].
	The motivation to combine Lee with He is to combine features in the same / similar field of invention of rendering 360-degree video with virtual or augmented reality applications [Lee Paragraph 2 – 3] in order to improve image quality displayed and coding efficiency of the video to render [Lee Paragraphs 3 and 51 – 52 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
	This is the motivation to combine He and Lee which will be used throughout the Rejection.

	Regarding claim 20, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
wherein the viewport data contains recommended viewport position and orientation information [He Figures 9 – 13 as well as Paragraphs 72 – 82 (viewing position and orientation included with the viewport data), 86 – 89, 93, 121, 135 – 147 (including Tables 4 – 7 in which parameters for viewport display include position / orientation information), 192 – 199 (viewport has position and orientation information); Lee Figures 9, 12, and 17 (subfigures included) as well as Paragraphs 62, 212 – 222 (position / orientation of viewport tracked for rendering images), 226 – 233 (viewing position and orientation needed in the viewport data for rendering), and 251 – 254], and
wherein the one or more representations are rendered based on the recommended viewport position and orientation information [He Figures 1, 2, 4, 7, and 9 – 13 as well as Paragraphs 72 – 82 (position and orientation included in viewport information), 86 – 89 (rendering viewports), 93 – 95 (rendering viewports with position and orientation considerations), and 102 – 110 (rendering media based on selected viewports), 121 – 128, and 135 – 147 (including Tables 4 – 7 in which the selected recommended viewport / selected viewport is rendered); Lee Figures 9, 12, and 17 (subfigures included) as well as Paragraphs 62, 212 – 222 (position / orientation of viewport tracked for rendering images), 226 – 233 (viewing position and orientation needed in the viewport data for rendering), and 251 – 254 (rendering images based on viewport position and orientation].
	See claim 19 for the motivation to combine He and Lee.

	Regarding claim 21, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
receive updated viewport data associated with the user [He Figures 9 – 11 and 14 – 16 (see the detection of changes to the viewport data / need to change the viewport of the user to update the viewport and the representation of the viewport to render) as well as Paragraphs 99 (updating viewport data based on user experience desired or movement or orientation / pose changes), 115 – 120 (switching / updating representation where the switching taught renders obvious the update feature claimed), 159 – 163 (switch / update viewport data for the user / player)];
determine a preferred viewport based on the updated viewport data [He Figures 9 – 11 and 14 – 16 (updating to a preferred location based on ROI) as well as Paragraphs 99, 115 – 120 (conditions / considerations to switch to a preferred viewport), and 159 – 163; Lee Paragraphs 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view)];
determine that the preferred viewport is not among the plurality of recommended viewports [He Figures 9 – 12 and 14 – 16 (updating to a preferred location based on ROI where the changes may be outside of a first viewport) as well as Paragraphs 99 – 103, 115 – 120 (conditions / considerations to switch to a preferred viewport), 140 – 149 (Table 7 included), and 151 – 155 (case when a request / determination is made for a representation not in the current viewport set rendering obvious using a preferred viewport not in the current set); Lee Paragraphs 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view)]; and
encode an indication of the preferred viewport for transmission to a DASH content server [He Figures 8 – 12 and 14 – 16 (Figures 8 and 15 render obvious encoding information associated with the viewport to render) as well as Paragraphs 71 (DASH client / server), 86 – 89 (encoding teachings with indicators for viewport data and selections within the MPD for the DASH client), 99 – 104 (encoding viewport selections / indication claimed),115 – 123 (encoding information associated with switching / updating to a preferred viewport), 159 – 173 (encoding indications / index information for the viewport for the user to render including the use of DASH servers for processing (in at least Paragraph 171)); Lee Figures 4 – 6 and 11 – 12 as well as Paragraphs 10 – 13 (indication information to encode), 93 – 99 (processing at DASH client / servers / devices), 123 – 129 (encoding data including indications to transmit to a user to render), 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view), and 193 – 199 (encoding indications of viewport data for rendering using DASH client server)].
	See claim 19 for the motivation to combine He and Lee.

	Regarding claim 22, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
wherein the one or more representations are one or more first representations [See claim 19 for citations of “representations” and additionally He Figures 12 – 16 and Paragraphs 155 – 163 (sets of representations for viewports in view of at least Figures 12 – 14)],
wherein the MPD further includes reference information for a timed metadata track that contains viewport information associated with the point cloud content [See claim 19 for citations of the “point cloud content” (He and Lee citations) and additionally He Paragraphs 140 – 149 (including Table 7 as the metadata as the MPD contains timed metadata tracks with viewport information)], and wherein the DASH client is further to [See claim 19 for citations of the “DASH client”]:
retrieve the timed metadata track [See claim 19 “receive” and “select” limitations for citations and additionally He Paragraphs 140 – 149 (including Table 7 as the metadata with the viewport is timed rendering obvious the features claimed and the identifier signaling renders obvious the retrieving process)];
select a new viewport and associated adaptation set based on the timed metadata track, wherein the new viewport is not included in the plurality of recommended viewports [See claim 19 for citations regarding the “adaptation set” and additionally He Figures 9 – 16 (updating to a preferred location based on ROI where the changes may be outside of a first viewport) as well as Paragraphs 99 – 103, 115 – 120 (conditions / considerations to switch to a preferred viewport), 140 – 150 (timed metadata track in the MPD to signal rendering / display of the selected viewport to combine with next section discussing switching viewports), 151 – 162 (case when a request / determination is made for a representation not in the current viewport set rendering obvious using a preferred viewport not in the current set (e.g. discussion of Figures 12 – 14 where different sets are used rendering obvious selection from a finite number of elements) to combine with the timed metadata of Paragraphs 140 – 150); Lee Paragraphs 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view)];
request one or more second representations of the adaptation set associated with the new viewport [He Figures 9 – 16 (updating to a preferred location based on ROI where the changes may be outside of a first viewport) as well as Paragraphs 99 – 103, 120 – 128 (conditions / considerations to switch to a preferred viewport including Table 2 and when the new / second representation is outside the previous viewport a new viewport is needed), 140 – 150 (timed metadata track in the MPD to signal rendering / display of the selected viewport to combine with next section discussing switching viewports), 151 – 162 (case when a request / determination is made for a representation not in the current viewport set rendering obvious using a preferred viewport not in the current set (e.g. discussion of Figures 12 – 14 where different representation sets are used rendering obvious selection from a finite number of elements) to combine with the timed metadata of Paragraphs 140 – 150); Lee Paragraphs 138 – 140 (preferred viewport data to render selected / signaled for the player / user to view)]; and
render the one or more second representations according to the new viewport [He Figures 1 – 4, 7, 9 – 11, and 14 – 16 (in Figures 9 – 11 and 14 – 16 see the rendering / adjustments to a new viewport) as well as Paragraphs 86 – 87 (rendering viewports), 93 – 95 (rendering viewports of the media), and 102 – 110 (rendering media based on selected viewports / representations in the adaption set in the MPD), 125 – 128, 135 – 147 (including Tables 5 – 7 in which the selected recommended viewport / selected viewport is rendered), and 153 – 159 (rendering to a second / preferred viewport based on user orientation changes at least)].
	See claim 19 for the motivation to combine He and Lee.

	Regarding claim 23, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
receive at least one of a quality ranking or a priority ranking associated with respective regions of the first adaptation set [See claim 19 for citations regarding the “adaptation set” and additionally He Paragraphs 82, 86 – 89 (RWQR associated with adaptation sets), 101 – 102 and 153 – 159 (RWQR associated with viewports and used to determined switching / changing); Lee Figure 18 as well as Paragraphs 257 – 265 (Table 1 and Table 2 included for signaling quality ranking information) and 266 – 277 (Tables 3 and 4 included with syntax elements / code showing the rankings included with the adaptation set)]; and
request or process the one or more representations of the adaptation set based on the at least one of the quality ranking or priority ranking [See claim 19 for citations regarding the “adaptation set” and additionally He Figures 13 – 16 as well as Paragraphs 82, 86 – 89 (RWQR associated with adaptation sets), 101 – 102, 153 – 159 (RWQR associated with viewports and used to determined switching / changing), 160 – 165 (examples of switching / changing using RWQR information); Lee Figure 18 as well as Paragraphs 257 – 265 (Table 1 and Table 2 included for signaling quality ranking information) and 266 – 277 (Tables 3 and 4 included with syntax elements / code showing the rankings included with the adaptation set and examples of switching / changing representations based on quality ranking information)].
	See claim 19 for the motivation to combine He and Lee.

	Regarding claim 24, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
wherein the at least one of the quality ranking or priority ranking is included in the MPD [He Figures 2 – 6 as well as Paragraphs 65 – 82 (MPD includes various information including the OMAF which in Paragraph 82 includes quality ranking information), 140 – 149 and 165 – 173 (Table 8 included and RWQR in encoded content part of MPD signaled (Paragraphs 171 – 173)); Lee Figures 1, 4 – 5 (MPD used for data and contains various types of information) and 16 – 18 as well as Paragraphs 257 – 265 (Table 1 and Table 2 included for signaling quality ranking information as part of a track in an MPD) and 266 – 277 (Tables 3 and 4 included with syntax elements / code showing the rankings included with the adaptation set part of a MPD and examples of switching / changing representations based on quality ranking information)].
	See claim 19 for the motivation to combine He and Lee.

	Regarding claim 25, He teaches DASH client devices to process 360-degree image data to render viewports (from a user viewpoint / perspective) with user considerations to select the viewport or set of viewports for rendering to display to the user.  Lee teaches the use of DASH clients with point cloud data as a modification to He’s teachings to encode and transmit viewport information for viewing 3D data.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of He with Lee’s point cloud enabled extensions to use in He’s DASH enabled devices.  The combination teaches
wherein the at least one of the quality ranking or priority ranking is included in a timed metadata track [He Figures 2 – 6 as well as Paragraphs 65 – 82 (MPD includes various information including the OMAF which in Paragraph 82 includes quality ranking information and timing information for timed metadata tracks), 140 – 149 (timed metadata information included in the OMAF which is within the MPD) to be combined with Paragraphs 165 – 173 (Table 8 included and RWQR in encoded content part of MPD signaled (Paragraphs 171 – 173))].
	See claim 19 for the motivation to combine He and Lee.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Skupin, et al. (US PG PUB 2022/0109714 A1 referred to as “Skupin” throughout) in Figures 1 and 8 (subfigures included) so the mapping of point cloud data to tiles / use of 360-degree data formats to process to render to users / players using DASH protocols.  Curcio, et al. (US PG PUB 2022/0038791 A1 referred to as “Curcio” throughout) was cited against related applications to the pending application where at least Paragraphs 35 – 36, 47, 56, and 76 were cited against the claims.  Wang et al. (US PG PUB 2020/0396471 A1 referred to as “Wang” throughout) teaches in Figure 18 and Paragraph 69 selections signaling / criterion rendering obvious features in claims 2 – 7.  Takahashi, et al. (US PG PUB 2020/0286283 A1 referred to as “Takahashi” throughout) teaches in Paragraphs 235 – 239, 251, and 265 viewport group selection criteria and signaling as well as pre-selected / default viewport setting.
	References which could raise ODP Issues based on amendments to the claims: Oyman (US PG PUB 2021/0019936 A1 referred to as “Oyman” throughout); Oyman et al. (US PG PUB 2021/0006614 A1 referred to as “Oyman 14” throughout); and Oyman (US PG PUB 2020/0329088 A1 referred to as “Oyman 88” throughout).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487